Fourth Court of Appeals
                               San Antonio, Texas
                                     July 18, 2019

                                  No. 04-18-00522-CV

           IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER,

                      From the County Court, Menard County, Texas
                              Trial Court No. 2013-02059A
                        Honorable Joe Loving, Jr., Judge Presiding


                                    ORDER
      The Appellee’s Motion to Expedite Mandate is DENIED.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court